Citation Nr: 1111816	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-21 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and J.R.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for PTSD and assigned a 10 percent rating, effective January 2008.  In a March 2009 rating decision, the disability rating was increased to 30 percent effective January 2008.  As the 30 percent evaluation is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In February 2011, the Veteran testified from the RO before the undersigned via video conference.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At his personal hearing, the Veteran testified that his PTSD symptoms had worsened.  At that time, he indicated that he had begun to have panic attacks, which he described.  He stated that they occurred about twice per week.  He also stated that he had problems sleeping, a loss of motivation, difficulty concentrating, avoidance of crowds, nightmares, low energy, irritability, anger outbursts, and depression.  He also stated that he was taking several types of medication. 

A review of the record reflects that the Veteran was last examined by VA in July 2008.  At that time, he was cognitively intact and did not display any depression.  His GAF was 67, indicative of mild symptoms.  Subsequent VA treatment records noted PTSD complaints and documented GAF scores ranging from 58 to 60.  The Veteran has recently submitted additional treatment records, dated through January 2011, which show a further decrease in his GAF score to 55.  It was indicated that the Veteran had been having anger and impulse control issues as well as other symptoms.  In addition, supporting lay evidence was submitted.

In light of the Veteran's testimony and the recent evidence, the Board finds that the Veteran should be afforded a new VA examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Any recent VA treatment records should also be obtained.

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangements to obtain the Veteran's treatment records for PTSD from the Memphis VA treatment facility, dated since January 2011.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.



The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

All findings, conclusions, and opinions must be supported by a clear rationale.

3.  Review the examination report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and the Veteran should be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

